Chapman, J.*
The decision of this case must depend exclusively upon the construction to be given to the contract declared on. The language of the plaintiff’s promise is, “ to devote my time and best energies from daylight in the morning until nine o’clock in the evening to Burrage Yale for the term of one year, with the exception of half an hour for breakfast, one hour for dinner, and half an hour for supper, and the Sabbath school upon the Sabbath.”
It is contended, on behalf of the plaintiff, that this language imports merely that he would render services to the person .of Yale; and consequently that when Yale died, and this species of service ceased of necessity, he was not bound to render any further service, but was entitled to have his wages continued without doing anything more. This consequence must follow, if this construction of the language is right.
But to devote one’s time and best energies to a man, taken, by itself, includes devotion to any of his reasonable business; and the terms might be fully satisfied without any service to his person, if such service should not be required by him. Doing his work and managing his affairs may, with propriety and accuracy, be called devoting time and energy to him. It appears that he was sick; but if he had so far recovered his health *128in the course of one or two months as to be able to go to Europe, and had gone there, and left the plaintiff in charge of his affairs, it would have been palpably absurd to say that the plaintiff did not remain under the obligation of this contract; or that he might refuse to attend to the business, and yet recover his wages.
If we look into other parts of the contract, we find nothing to modify this portion of it. The compensation was to be one dollar and twenty-five cents per day, payable monthly, the use of a house for his family, and a portion of the produce of the garden. The term of service was one year, with the right in either party to terminate it by giving three months’ notice. No inference can be drawn from any of these provisions. But the plaintiff relies on the following clause, as aiding his construction: “ The said Yale further agrees that, in case of his decease before the expiration of the said term, the wages of the said Burdett shall continue the same until the term expires.” This language does not, however, taken by itself, import that no further service is to be rendered. Nor is it entitled to this construction by the inference that if such was not its intent it is absurd or. useless. Its object may h'ave been to remove all possible doubt in respect to the right of the plaintiff to remain after the death of Yale, or to deprive the executors of the right to terminate the contract by giving the three months’ notice. And this view is strengthened by the consideration that, though the contract was drawn up by an intelligent person, it was evidently not drawn by a person skilled in the law. And it must be supposed that if the parties had agreed upon so unusual a stipulation as that all obligation to labor ceased, they would have expressed it.
Certain facts are stated which are relied on by the plaintiff as favorable to his construction of the contract. Irrespective of all objection to the admissibility of such evidence for such a purpose, we do not think the facts have such tendency. The principal facts are, that, with two exceptions, which do not appear to be material, the sole occupation of the plaintiff, during Yale’s life, was in taking personal care of him, and in taking care of the horse and carriage in which he was accustomed to ride, and keeping an account of the family expenses. But this is not *129exclusive devotion to his person; and certainly the horse and carriage would need care after his death, as much as before.
The plaintiff’s agreement, then, was not limited to personal services, which, from the nature of the case, must cease at Yale’s death, but included other reasonable labor and service, and the right to require its continued fulfilment passed to the executors, as in ordinary cases of contracts for labor during a stipulated term, and the performance of the service was a condition precedent to the right to demand wages.

Judgment for the defendants affirmed.


 Hoar, J. did not sit in this case.